                          Case 3:21-cv-01727 Document 5-2 Filed 03/11/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13
                                                    UNITED STATES DISTRICT COURT
               14

               15                             NORTHERN DISTRICT OF CALIFORNIA

               16

               17
                       ZOOM VIDEO COMMUNICATIONS,                  CASE NO. 3:21-cv-1727
               18      INC.,
                                                                   [PROPOSED] ORDER GRANTING
               19                      Plaintiff,                  PLAINTIFF’S ADMINISTRATIVE
                                                                   MOTION TO SEAL PORTIONS OF THE
               20            vs.                                   COMPLAINT AND EXHIBIT A

               21      RINGCENTRAL, INC.,

               22                      Defendant.

               23

               24

               25

               26
               27

               28
                                                                    [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL
ATTORNEYS AT LAW
                           Case 3:21-cv-01727 Document 5-2 Filed 03/11/21 Page 2 of 2


                   1          Now before the Court is Plaintiff Zoom Video Communications, Inc.’s (“Zoom’s”)

                   2   Administrative Motion to Seal Portions of the Complaint. The Motion seeks to seal portions of

                   3   the Complaint, as well as Exhibit A to the Complaint, pending the submission of a declaration

                   4   from Defendant RingCentral, Inc. pursuant to Civil Local Rule 79-5(e). Having considered the

                   5   Motion, the supporting Declaration of Arman Zahoory, and Defendant’s declaration in support,

                   6   the Court finds that compelling reasons exist to seal. Thus, IT IS HEREBY ORDERED THAT

                   7   the Motion is GRANTED as follows:

                   8                     Document                                   Text to be Sealed
                                                                      1:6-18; 1:20; 1:22-24; 1:28; 2:4; 2:6; 2:16;
                   9    Complaint                                     2:18-19; 4:9-12; 4:23-28; 5:1-6; 5:8; 5:9;
               10                                                     5:11-17; 5:19; 5:21-28; 6:1; 6:3; 6:6-15; 6:17-
                                                                      18; 6:20; 6:22; 6:25-28; 7:4; 7:6; 7:9-11;
               11                                                     7:14; 7:27; 8:3; 8:12; 8:15; 8:17-18; 9:5-7;
                                                                      9:9; 9:12-13; 9:15; 9:17-18; 10:17-25; 11:2;
               12                                                     11:4-5; 11:7-8; 11:11; 11:13-14; 12:1; 12:8-
                                                                      15; 12:18-24; 13:4-11; 13:15-16; 13:22-28;
               13
                                                                      14:17-18; 15:19-27; 16:1-2; 16:6; 16:9-11;
               14                                                     16:16-17.

               15       Exhibit A                                     Entirety

               16             IT IS SO ORDERED.

               17
                       Dated: ______________________                      _______________________________
               18                                                         UNITED STATES DISTRICT JUDGE
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                          [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL
ATTORNEYS AT LAW
                                                                      1
